The decision in Southern R. Co. v. Greene, 216 U.S. 400,30 S.Ct. 287, 54 L.Ed. 536, 17 Ann. Cas. 1247, on discrimination against a foreign corporation in imposition of additional franchise tax, when no such tax is imposed upon a domestic corporation carrying on precisely the same business, and held to amount to a denial of the equal protection of the laws under the United States Constitution, Fourteenth Amendment, has no application to the classification made in section 16 of the Alabama statute in question.
The equality clause of the Fourteenth Amendment does not deprive the state of its police power to pass statutes for the protection of public health, safety, morals, and that for the general welfare. And in such matters the Legislature has a wide discretion in the nature and extent of such enactments, so long as such acts have an equal and uniform application to all persons similarly situated. When the statute or ordinance does not apply equally and uniformly to all who are similarly situated, the same is unreasonable or has not a substantial relation to the object of the act, and is for such reason offensive to the Fourteenth Amendment to the Constitution of the United States. Dreyfus v. City of Montgomery, supra; Ex parte Sikes, supra; Woco Pep Co. v. City of Montgomery,213 Ala. 452, 457, 105 So. 214; 12 C. J. pp. 1151, 1157, §§ 881, 894. See, also, Gamble v. City of Montgomery, 147 Ala. 682,39 So. 353; R.I.  S. Co. v. State, 204 Ala. 469, 86 So. 65; Ex parte Smith, 212 Ala. 262, 264, 102 So. 122.
We have failed to find that the enactment in question offends provision of the Fourteenth Amendment to the Constitution of the United States. The application for rehearing is overruled.
Application overruled. *Page 409